Citation Nr: 1117321	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-34 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for right total knee replacement with osteoarthritis.

2.  Entitlement to service connection for left total knee replacement with osteoarthritis.

3.  Entitlement to service connection for osteoarthritis of the wrists.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to August 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied entitlement to service connection for the claimed conditions.

The Veteran failed to appear for a hearing before the Board in August 2010. Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(c), (e) (2010).

In September 2010, the Board remanded the claims for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right total knee replacement with osteoarthritis is not the result of an in-service disease or injury. 

2.  The Veteran's left total knee replacement with osteoarthritis is not the result of an in-service disease or injury. 

3.  The Veteran's osteoarthritis of the wrists is not the result of an in-service disease or injury. 

4.  The Veteran's bilateral carpal tunnel syndrome is not the result of an in-service disease or injury. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right total knee replacement with osteoarthritis are not met. 38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(c) (2010).

2.  The criteria for service connection for left total knee replacement with osteoarthritis are not met. 38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113(b), 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(c).

3.  The criteria for service connection for osteoarthritis of the wrists are not met. 38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113(b), 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(c).

4.  The criteria for service connection for bilateral carpal tunnel syndrome are not met. 38 U.S.C.A. §§ 1101, 1110, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
      
I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
	
The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in April 2007, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection for a bilateral knee and wrist disorder, as well as for carpal tunnel syndrome.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The April 2007 letter, nonetheless, told him to submit relevant evidence in his possession.

The April 2007 letter also notified the Veteran of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims.  There was no timing deficiency in that the notice was provided before the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.  In addition, the Veteran was afforded a VA examination for his claimed disabilities and the examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the July 2010 remand, the Board sought a VA examination to address the nature and etiology of the Veteran's bilateral knee, wrists, and carpal tunnel syndrome disorders.  The requested examination was conducted in October 2010 and was in accordance with the remand request.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

On his October 2010 VA examination, the Veteran was diagnosed as having total knee replacement for osteoarthritis of the bilateral knees, degenerative arthritis of the bilateral wrists, and bilateral carpal tunnel syndrome.  Thus, current bilateral knee, wrist, and carpal tunnel disorders have been demonstrated.

Service treatment records are negative for any complaints, treatment, or diagnoses of any bilateral knee, wrist, or hand disorders.  An October 1954 separation examination reported the Veteran's neurological status and lower and upper extremities as normal.  The Veteran has reported trauma resulting from sliding down shop railings during service.  

In statements dated in March 2007, G.C.G, A.W.T., and C.R.M. all indicated that they served with the Veteran aboard the USS Moale.  The Veteran was a Disbursing Clerk Seaman (DKSN) in the supply division during the ship's round-the-world cruise and Korean War service during the summer of 1953.  C.R.M. stated that the Veteran served 7 months or more aboard the ship.  

In his March 2007 claim, the Veteran reported that he served on the USS Moale during the Korean War and for seven weeks to Guantanamo Bay, Cuba.  During this time, he was constantly called to general quarters in which he descended the ladder stairways on the ship by sliding down the rails and landing on his feet with his full body weight.  He stated that the stress on his knees, wrists, and hands "manifested into" current arthritis in his knees and wrists, as well as carpal tunnel syndrome in both hands and wrists.  

On his November 2008 Form 9, he again stated that the residual impact of sliding down the ship's rails during numerous drills caused the initial damage that led to his current problems.  The Veteran's reports of in-service traumas are consistent with his service aboard ships in the Navy.  Hence, the record establishes in-service injuries.  Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

The remaining question is whether the record shows a connection between the in-service traumas and the current disabilities.  The Veteran has never reported a continuity of symptomatology, his fellow service members did not report any knowledge of pertinent symptoms, and the contemporaneous record contains no evidence of the claimed disabilities until decades after service.

The first clinical evidence of any knee, wrist, and/or carpal tunnel disorders were not shown until decades after service as reflected in the post service treatment records from Lahey Clinic Medical Center.  In January 2000, the Veteran underwent a left total knee replacement for osteoarthritis.  An August 2002 record revealed posttraumatic osteoarthritis of the left wrist and carpal tunnel syndrome.  It was noted that he very likely had a similar problem in the right wrist.  The record also noted that he underwent surgery for his right carpal tunnel syndrome in the 1980's.  In November 2002, he underwent decompression of the median nerve of the left wrist and palm for carpal tunnel syndrome.  A December 2004 record indicated that he reinjured his left knee in June 2004.  The record also revealed right knee osteoarthritis.  He subsequently had injections in his knee and in March 2007, he underwent a right total knee replacement for osteoarthritis.  

The Veteran has asserted that the in-service trauma ultimately lead to the development of the current knee, wrist and hand disabilities; but there is no evidence that he has the medical expertise needed to provide a competent opinion as to the etiology of his current disabilities.  38 C.F.R. § 3.159(a)(1) (2010) (defining competent medical evidence).  It would require medical expertise to be able to ascertain that the current disabilities were the delayed result of in-service events as opposed to other potential causes.

On October 2010 VA examination, it was noted that the claims file was reviewed.  The examiner summarized the Veteran's medical history and noted that in more recent years, he complained of pain in his knees and wrists due to progressive osteoarthritis.  The Veteran reported that after leaving the military, he did mostly office work and later on, did part-time teaching.  

The examiner opined that osteoarthritis of the Veteran's knees and wrists was not caused by, or the result of, military service.  The examiner reasoned that there was no indication of knee or wrist injuries, or complaints of knee or wrist pain while in the military or for several years thereafter.  Also, osteoarthritis did not require a traumatic incident, but could develop spontaneously over the years, especially in an overweight individual such as the Veteran.  The examiner added that the Veteran's claim of service connection for arthritis was per se, speculative.  

In regards to the Veteran's bilateral carpal tunnel syndrome, the examiner found that this likely resulted from the gradual changes that occurred in the Veteran's wrists while developing the arthritic process.  However, some repetitive activities of office work that he performed after discharge from the military may have contributed to the condition.  There was no indication that he had any complaints of carpal tunnel syndrome while in the military.     

The Board notes that the VA examiner provided a detailed rationale in support of his opinions after considering the Veteran's reported history.  Additionally, his rationale based, in part, on essentially the lack of evidence of knee or wrist injuries, or complaints of knee or wrist pain, or carpal tunnel syndrome in the military or for several years thereafter is completely supported by the STRs and the post service medical record and is consistent with the Veteran's reports.  Further, the examiner reviewed the claims file, interviewed the Veteran, and considered an accurate history.  For these reasons, the VA examiner's opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000)

As a chronic disease, service connection is presumed for degenerative arthritis demonstrated in service and at any time thereafter or for degenerative arthritis demonstrated to a compensable degree within one year after service.  38 U.S.C.A. §  1112(a); 38 C.F.R. §§ 3.303(d), 3.307, 3.309.  To be present to a compensable degree, arthritis would have to be shown on x-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  There is no evidence that arthritis of the Veteran's knees or wrists was manifested in the first postservice year (so as to trigger application of presumptive provisions in 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 for such chronic disease).  

There is no reported X-ray evidence of arthritis of the knees or wrists in the year following the Veteran's discharge from service, nor has the Veteran alleged that there exists any such evidence.  As noted above, an October 1954 Report of Medical Examination showed that clinical evaluations of the Veteran's neurological status and upper and lower extremities were normal.

Service connection is also presumed for chronic diseases manifested in service and at any time thereafter.   38 C.F.R. § 3.303.  The Veteran has not reported arthritic symptoms in service, and as noted above, the service treatment records provide no evidence of arthritis.  Hence, the record does not contain sufficient findings to identify arthritis in service.  Id.

In the absence of evidence linking the current disabilities to service, the Board concludes that the preponderance of the evidence is against the claims for service connection of right total knee replacement with osteoarthritis, left total knee replacement with osteoarthritis, osteoarthritis of the wrists, and bilateral carpal tunnel syndrome and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for right total knee replacement with osteoarthritis is denied.

Service connection for left total knee replacement with osteoarthritis is denied.

Service connection for osteoarthritis of the wrists is denied.

Service connection for bilateral carpal tunnel syndrome is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


